Citation Nr: 0432173	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  01-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating higher than 10 percent for 
service-connected mitral valve regurgitation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1991 to December 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2000 RO decision which denied service 
connection for bilateral hearing loss, and denied a 
compensable rating for service-connected mitral valve 
regurgitation.  Subsequently, in July 2001, the RO granted an 
increased 10 percent rating for service-connected mitral 
valve regurgitation.  In November 2002, the Board performed 
additional development on the veteran's claims.  In July 
2003, the Board remanded the claims to the RO for additional 
evidentiary development.  

The decision below addresses the claim for service connection 
for bilateral hearing loss.  The remand which follows 
addresses the claim for a rating higher than 10 percent for 
service-connected mitral valve regurgitation.  This issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that in September 2003, the veteran submitted 
a document which appears to raise a claim for a left ear 
disability apart from hearing loss.  As such claim has not 
been initially adjudicated by the RO, it is referred to the 
RO for appropriate action.

FINDING OF FACT

The evidence does not establish that the veteran currently 
has bilateral hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1991 
to December 1994.  Her service medical records show periodic 
complaints of left ear problems including pain, aching, and 
popping, with an impression of otitis media and a thin 
membrane over the left ear drum being indicated in November 
1994.  Regarding actual hearing loss, her July 1991 entrance 
examination shows puretone decibel thresholds in the right 
ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz, 
were 0, 5, 0, and 0 decibels, respectively, with puretone 
decibel thresholds in the left ear, at the frequencies of 
1000, 2000, 3000, and 4000 Hertz, being 0, 5, 5, and 0 
decibels, respectively.  Her July 1994 separation examination 
shows puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 5, 10, 
5, and 0 decibels, respectively, with puretone decibel 
thresholds in the left ear, at the frequencies of 1000, 2000, 
3000, and 4000 Hertz, being 5, 5, 10, and 0 decibels, 
respectively.  Hearing tests during service show results 
consistent with these readings.

In January 1996, the veteran was given a VA ear examination.  
She reported a history of both ears hurting in 1995, and said 
that she had developed a left ear infection.  She indicated 
that whenever she traveled, she developed motion sickness and 
experienced dizziness and lightheadedness.  Currently she was 
asymptomatic.  Following objective examination which was 
normal, the examiner's diagnoses were history of left ear 
infection and history of motion sickness.  Hearing loss was 
not addressed by the examination.

In medical records dated in September 1997, it is noted that 
the veteran had hearing within normal limits bilaterally.

VA outpatient treatment records from the late 1990's show 
periodic complaints of left ear pain and earaches, with 
indications that the left ear closed up occasionally.  There 
are no records which address hearing loss during this period.

In October 1999, the veteran filed her claim for service 
connection for bilateral hearing loss.

VA outpatient treatment records from 2000 to 2003 show 
continued complaints of left ear pain, along with periodic 
cerumen impaction.  Records from this time period do not 
address hearing loss.

In July 2004, the veteran was given a VA audiological 
examination.  It was noted that her hearing loss was within 
normal limits at the time of her discharge, and that in 1994 
she had an ear infection in the left ear with perforation of 
the tympanic membrane.  She reported that she currently had 
no hearing problems and had minimal communication 
difficulties.  She indicated that her primary complaint was 
motion sickness.  She said that she was currently a musician 
and a teacher, and denied recreational noise exposure.  She 
reported a history of middle ear infections in her left ear.  
The examination indicated that the puretone decibel 
thresholds in the right ear, at the frequencies of 1000, 
2000, 3000, and 4000 Hertz, were 5, 10, 15, and 10 decibels, 
respectively, with an average threshold of 10 decibels for 
these four frequencies.  Right ear speech discrimination, 
using the Maryland CNC Test, was 100 percent.  The puretone 
decibel thresholds in the left ear, at the frequencies of 
1000, 2000, 3000, and 4000 Hertz, were 10, 10, 15, and 15 
decibels, respectively, with an average threshold of 13 
decibels.  Left ear speech discrimination, using the Maryland 
CNC Test, was 100 percent.  Otoscopy revealed clear ear 
canals and intact tympanic membranes bilaterally.  
Tympanometry revealed normal middle ear function bilaterally.  
Acoustic reflexes were absent bilaterally, and speech 
recognition thresholds were consistent with puretone 
thresholds, indicating good patient reliability.  The 
examiner's diagnosis was hearing within normal limits 
bilaterally, and word recognition scores which were excellent 
in both ears.

II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and  inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claims and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of the discussions in letters 
dated in March 2001 and March 2004, the July 2001 statement 
of the case, and the August 2004 supplemental statement of 
the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify her of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of her claims under the VCAA.  A 
VA examination has been provided which addresses hearing 
loss.  Service, VA, and private medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  The appellant was advised to provide VA with 
information concerning any evidence she wanted VA to obtain 
or to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Service connection for bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, which become 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the veteran did not have combat service, 
and thus the provisions of 38 U.S.C.A. § 1154, concerning 
service connection for disabilities related to combat, are 
inapplicable.

The veteran's service medical records do not show hearing 
loss under 38 C.F.R. § 3.385 at either the time of her 
entrance examination or the time of her separation 
examination.  Hearing loss is also not shown within one year 
of separation from service, as required for presumptive 
service connection.  Moreover, her most recent VA examination 
also does not show hearing loss.  At her July 2004 VA 
examination, puretone decibel thresholds in the right ear, at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz, were 5, 
10, 15, and 10 decibels, respectively, with an average 
threshold of 10 decibels for these four frequencies.  Right 
ear speech discrimination, using the Maryland CNC Test, was 
100 percent.  The puretone decibel thresholds in the left 
ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz, 
were 10, 10, 15, and 15 decibels, respectively, with an 
average threshold of 13 decibels.  Left ear speech 
discrimination, using the Maryland CNC Test, was 100 percent.  
The examiner indicated that the veteran's hearing was within 
normal limits bilaterally.  As such results do not show a 
current hearing loss disability as defined in 38 C.F.R. 
§ 3.385, service connection for bilateral hearing loss is not 
warranted and the claim must be denied.  See Degmetich v. 
Brown, 104 F3d 1328 (1997).

The weight of the credible evidence demonstrates that the 
veteran currently does not have bilateral hearing loss.  As 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).     

       
ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The remaining issue on appeal is entitlement to a rating 
higher than 10 percent for service-connected mitral valve 
regurgitation.  Upon review of the claims file, the Board 
notes that the veteran's last VA examination regarding this 
disability was in May 2000.  Since that time she has alleged 
that there are a number of symptoms she experiences as a 
result of this disability.  In light of such, the Board finds 
that she should be given a VA examination which addresses the 
current severity of this disability.  Additionally, the RO 
should make an effort to obtain any updated treatment 
records.

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action:

1.  The RO should contact the veteran and 
ask her to identify all sources of VA and 
non-VA treatment for a heart disability 
during and since 2003, and the RO should 
then obtain copies of all related medical 
records which are not already associated 
with the claims file.

2.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the current severity of her 
service-connected mitral valve 
regurgitation.  The claims folder should 
be provided to and reviewed by the 
examiner.  All indicated tests related to 
the veteran's cardiovascular disability 
should be performed, specifically 
including but not limited to tests 
regarding the veteran's current blood 
pressure, metabolic equivalents (METs), 
and left ventricular ejection fraction 
(LVEF) percentage.  If exercise testing 
to determine METs cannot be done because 
of medical reasons, the examiner should 
provide an estimation of METs due to 
heart disability.  

3.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for a higher 
rating for service-connected mitral valve 
regurgitation.  If the claim is denied, 
the RO should provide the veteran and her 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



